IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                    §
 PETITION OF ANTHONY RHEA                § No. 262, 2019
 FOR A WRIT OF MANDAMUS                  §

                          Submitted: August 14, 2019
                          Decided:   August 29, 2019

                                   ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On June 19, 2019, the petitioner, Anthony Rhea, filed a petition for a

writ of mandamus directing the Superior Court to remove the six-month

probationary portion of his sentence. At that time, Rhea’s motion for sentence

correction that also sought removal of the six-month probationary portion of his

sentence was pending in the Superior Court. The Superior Court granted Rhea’s

motion on August 2, 2019.

      (2)    On August 8, 2019, the Senior Court Clerk issued a notice directing

Rhea to show cause why this appeal should not be dismissed for his failure to pay

the filing fee or to file a motion to proceed in forma pauperis and for mootness in

light of the Superior Court’s decision. In his response to the notice to show cause,

Rhea states that he no longer seeks a writ of mandamus. Rhea does not dispute that

his writ of petition for a writ of mandamus is moot. He also has failed to pay the fee

or a motion to proceed in forma pauperis. Rhea’s petition must be dismissed.
     NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of a

writ of mandamus is DISMISSED.

                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                        Justice




                                    2